COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Darrius Banks v. Ramin Equities, LLC

Appellate case number:    01-18-00401-CV

Trial court case number: 1107428

Trial court:              County Civil Court at Law No. 4 of Harris County

        Appellant, acting pro se, has filed a motion requesting that this Court set aside a writ of
possession executing on a final judgment in an eviction suit. The motion is denied. See TEX. PROP.
CODE § 24.007 (“A judgment of a county court [in an eviction suit] may not under any
circumstances be stayed pending appeal unless, within 10 days of the signing of the judgment, the
appellant files a supersedeas bond in an amount set by the county court.”); Marshall v. Housing
Authority of City of San Antonio, 198 S.W.3d 782, 785 (Tex. 2006) (“Thus, if a proper supersedeas
bond is not filed, the judgment may be enforced, including issuance of a writ of possession evicting
the tenant from the premises.”)
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: May 23, 2018